11th Court of Appeals
 Eastland, Texas
          Opinion
 
 
Ralph James Watson
Appellant
Vs.                   No. 11-02-00095-CR B Appeal from Dallas County
State of Texas
Appellee
 
This is an
appeal from a judgment revoking community supervision.  The trial court assessed Ralph James Watson=s punishment at imprisonment for five
years.  Appellant appeals.  We affirm.
In a
single point of error, appellant argues that the trial court erred in rendering
its judgment because appellant=s case was not properly transferred to the court that revoked his
community supervision.  We disagree.
Appellant
was originally indicted on March 16, 1994, in Cause No. F-9451222WL in the A363rd Judicial District Court@ of Dallas County for possession of
cocaine.  The indictment contained an
enhancement allegation.  Appellant=s community supervision was revoked on
February 22, 2002, in ACriminal
District Court No. 5@ of
Dallas County.
Appellant
contends that there was no written order entered by the 363rd District Court
transferring the case to Criminal District Court No. 5.  We have been provided with a supplemental
clerk=s record containing the minutes of the 363rd
District Court and Criminal District Court No. 5 which shows (although the
copies are somewhat obscure) that appellant=s case (No. F-9451222WL) was transferred by the 363rd District Court to
Criminal District Court No. 5.  These
minutes of the transferring and receiving courts show that appellant=s case was properly transferred.




Moreover,
the record fails to show that appellant at any time objected that Criminal
District Court No. 5 had no jurisdiction over his case because a transfer order
had not been entered.  Appellant has
waived his right to complain.  See
Sharkey v. State, 994 S.W.2d 417, 419 (Tex.App. - Texarkana 1999, no pet=n); Garcia v. State, 901 S.W.2d 731, 732
(Tex.App. - Houston [14th Dist.] 1995, pet=n ref=d); Mills v. State, 742 S.W.2d 831, 835
(Tex.App. - Dallas 1987, no pet=n).  Norton v. State, 918 S.W.2d
25 (Tex.App. - Houston [14th Dist.] 1996), pet=n dism=d, improvidently granted, 969 S.W.2d 3 (Tex.Cr.App.1998), cited by
appellant, is factually distinguishable and not persuasive.  Appellant=s point of error is overruled.
The
judgment of the trial court is affirmed.
 
AUSTIN
McCLOUD
SENIOR
JUSTICE
 
August 7, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCloud, S.J.[1]




[1]Austin McCloud, Retired Chief Justice, Court of
Appeals, 11th District of Texas at Eastland sitting by assignment.